PER CURIAM.
George J. Baya appeals from a final judgment which dismissed his petition to impress a retaining lien on a stock certificate for ten thousand shares of the stock of Airlift International, Inc. The basis of his claim for the alleged retaining lien on the stock certificate was professional services rendered by him to James H. Price and James H. Price & Co., Inc. A judgment adverse to Baya was rendered after a hearing in the trial court.
We find substantial, competent evidence in the record upon which the trial court could find that Baya did not look to Price as the primary obligor, and that he considered Carr and Myer primarily responsible for his professional services and Price secondarily liable.
This cause is governed by the Statute of Frauds, Fla.Stat. § 725.01, F.S.A. which provides as follows:
“No action shall be brought * * * whereby to charge the defendant upon any special promise to answer for the debt, default, or miscarriage of another person * * * unless the agreement or promise upon which such action shall be brought or some note or memorandum thereof shall be in writing and signed by the party to be charged therewith * * * "
See also Troup Bros., Inc. v. State, Fla.App.1961, 135 So.2d 755.
The judgment herein appealed be and the same is, therefore,
Affirmed.